Citation Nr: 0426044	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  03-11 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
leg disability including a tumor.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August to October 1976.

A Department of Veterans Affairs (VA) Regional Office (RO) 
initially denied the veteran's claim in a decision in January 
1977; a timely appeal was not taken therefrom.

This appeal to the Board of Veterans Appeals (the Board) is 
from recent rating action taken by the VARO in Portland, 
Oregon which held that new and material evidence had not been 
submitted to reopen the finally denied claim of 1977.

In this regard, and regardless of what action the RO took 
with regard to the reopening question, the Board notes that, 
in accordance with the United States Court of Appeals for 
Veterans Claims (the Court) ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim. See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Therefore, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim prior to addressing the 
substantive merits of the case.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2003).

The veteran provided testimony before a Veterans Law Judge at 
the RO in March 2004; a transcript is of record.


FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  An RO decision denied the veteran's claim for service 
connection for a left leg disorder in 1977; that became final 
absent a timely appeal.

3.  Additional evidence which has been submitted since the 
final 1977 RO denial of the claim of service connection, 
bears directly and substantially on the specific matter and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  It is not unreasonable to conclude that the veteran's 
preexisting residuals of a left leg fracture, which were 
asymptomatic for several years prior to and at entrance into 
service, were altered in substantive pathology and nature 
either by or as attributable to service, including the 
development of a tumor, which must be considered beyond the 
natural progression of the preexisting disorder. 


CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1977 RO 
decision is new and material, and the claim for service 
connection for an acquired psychiatric disorder has been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2003); 38 C.F.R. § 3.156 (2003).

2.  A left leg disorder including a tumor is reasonably the 
result of service and/or inservice aggravation.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. 
§§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.

Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Under VA laws and regulations, some disabilities are 
considered congenital and developmental in nature and are not 
deemed compensable diseases for VA purposes.  38 C.F.R. § 
3.303(c) (2003).  However, under certain circumstances, 
service connection may be granted for such disorders if shown 
to have been aggravated during service.  SeeVAOPGCPREC 82-90 
(July 18, 1990).

Under VA laws and regulations, some disabilities are 
considered congenital and developmental in nature and are not 
deemed compensable diseases for VA purposes.  38 C.F.R. § 
3.303(c) (2003).  However, under certain circumstances, 
service connection may be granted for such disorders if shown 
to have been aggravated during service.  SeeVAOPGCPREC 82-90 
(July 18, 1990).

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003).  
This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice- 
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual background and Analysis: New and Material

At the time of the 1977 RO decision, of record were minimal 
service records.  The RO denial was based on the lack of any 
medical evidence of aggravation of preexisting problems.   

In post-1977 evidence, the veteran has submitted data that 
tends to reflect that he had developed additional left leg 
problems and was required to have surgery within a very short 
time of service separation for a left leg tumor.  This 
certainly tends to confirm that he had a change in the course 
of any preexisting problems in service whether they were due 
to a new problem, or aggravation of the preexisting one.  
Also now of record is more recent clinical information 
including as relates to current orthopedic problems including 
those involving the left lower extremity.

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the recent information concerning post-service 
left leg problems is clearly new.  And because it goes 
directly to the essential element of the claim, it is clearly 
so significant that it must be considered.  In addition, 
recent regulatory changes and judicial mandates have changed 
the climate in which such a case is to be addressed as well 
as the obligations on the part of all involved parties to 
obtain the best available evidence.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Factual Background: Service Connection

Available service records are minimal.  At the time of the 
entrance examination in February 1976, the veteran was noted 
to have had a left leg fracture for which he had received 
treatment; it was said to be "all OK now".  No symptoms were 
noted on examination.

Several in-service clinical notations are of record showing 
that after several weeks of basic training, the veteran 
developed pain in the left leg and swelling.  Examination 
showed a painful hardening and swelling in the leg.  He was 
noted to have had a fracture 4 years before.  He was placed 
on limited duty.  Orthopedic evaluation including reading of 
radiological studies showed a cystic area of density around 
the prior fracture site.  

On his separation examination, the left leg problem was noted 
and said to have existed prior to service for which he had 
been then hospitalized.

Since the 1977 RO decision, detailed records have been 
received from an evaluation and treatment the veteran 
received in November 1976, the month after separation from 
service.  It was noted that he had experienced a left distal 
tibia fracture, spiral type, in 1972.  A small cystic lesion 
had reportedly shown up on the X-rays.  After care, he had 
been asymptomatic.  The November 1976 report indicated that 
the veteran had had no subsequent symptoms until September 
1976 while in service when he developed pain in the left 
lower leg.  This had been felt to be due to rubbing of his 
military boot.  On leaving service, the pain subsided with no 
longer wearing the boot.  However, the pain returned for 
which he received some relief with Aspirin.  On X-rays, he 
was found to still have a smaller lesion, with a somewhat 
sclerotic border, felt to have the appearance of a "healing 
non-calcifying fibroma but also possibly of an osteoid 
osteoma".  In view of his pain, he was admitted  for further 
evaluation and treatment.  He was found to have an abnormal 
bone scan with increased uptake at the distal end of the 
tibia on the left.  Excisional biopsy was undertaken, 
surgical report from which is of record; pathologically, the 
findings were consistent with a cortical lipoma of the left 
tibia.  Postoperatively he did well.

Clinical reports from the 1990's show that the veteran has 
had a variety of orthopedic complaints including relating to 
his left lower extremity.

On VA examination in  October 1999, he was found on X-ray to 
have a lengthy cortical defect at the lateral aspect of the 
distal tibia diaphysis.  This was said to be at least 3.5 cm 
in length and consistent with prior surgery at the site.  
There was no sign of prior fracture.

On VA examination in January 2001, the physician noted that 
the veteran said that from time to time, the veteran had been 
rendered homeless, and that he had had ongoing problems with 
a left leg defect.  It was noted that while the veteran had 
had a problem in the leg prior to service, he had nonetheless 
successfully passed the induction physical and was then 
without symptoms.  However, in service, he had developed pain 
as a result of physical basic training stresses, which the 
physician opined as being able to be construed as having 
aggravated a preexisting problem which might have otherwise 
remained quiescent.  (emphasis added)

On VA evaluation by a physician's assistant in March 2003, it 
was noted that the veteran was being evaluated at another VA 
facility for pain in the left lower extremity.  It was also 
noted that his current pain was in the anteromedial aspect 
while the excisional biopsy had been at the posterolateral 
aspect of the left tibia.  X-rays from June 2001 were 
reviewed and noted to show deformity of the posterolateral 
aspect of the distal tibial shaft without significant change 
since October 1999.  X-rays from February 2003 were noted to 
show similar findings.  The physician's assistant concluded 
that it was at least as likely as not that the lump that 
developed on the left tibia was a direct result of the 
preservice injury spiral fracture.  It was further opined 
that there was no objective evidence to support the claim 
that there was permanent aggravation as a result of service. 

The veteran's testimony at the personal hearing in March 2004 
is of record.  He discussed at length his preservice, in-
service and post-service symptoms.  He specifically indicated 
what he had been able to do in the interim between the time 
of the fracture in 1972 and entance into service in 1976.

Analysis

The clinical records show that in 1972, the veteran 
experienced a fracture to the left distal tibia which was 
apparently treated at the time and healed without residual 
symptoms then or in the some 4 years prior to entrance into 
service.  He has testified that he was able to do sport 
activites and other things without left leg problems prior to 
service.  The veteran confirms that he was able to do 
unrestricted activities in that interim, and although he has 
not always been the best historian available, there is 
nothing to render that incredible.  In any event, there were 
no signs of symptoms at the time of entrance examination 
undertaken in February 1976.

However, after several weeks of basic training, the veteran 
was seen for complaints of significant pain in the area and 
on evaluation, it was concluded that he had a cystic lesion.  
There was some thought that this was due to rubbing of his 
military boots.  In any event, he was separated from service 
as a result.

In November 1976, the month after separation from service, 
the veteran was seen for pain in the left leg.  He was 
hospitalized and underwent excisional biopsy which confirmed 
the presence of the cystic lesion which he has characterized 
as a "tumor".  

Since then the veteran has had some problems with his left 
tibia area.  He is now still shown to have a cystic formation 
which has apparently changed somewhat in size.

A VA physician in 2001 noted that the clinical findings could 
well be construed as showing in-service aggravation of the 
pre-service left leg problem.  The Board concurs.  Taking 
into consideration the rather precise nature of regulations 
including judicial mandates with regard to aggravation, the 
Board finds that this physician's opinion is a more 
reasonable conclusion that the more recent opinion by a 
nonphysician to the effect that the lesion was reflective 
only of continuation of a pre-service fracture. 

In reviewing the overall evidence of record, the Board finds 
that the veteran's communications, and data in support 
thereof, have been entirely consistent and basically credible 
if somewhat inflated at times.  That he has perhaps 
occasionally exaggerated, particularly with regard to 
nonpivotal issues, is not necessarily fatal to his position.

The Board finds that whatever the evidence is with regard to 
either in-service incurrence of an additional left leg 
problem, or the in-service  aggravation of a preexisting left 
leg disorder, either one of these situations raises a doubt 
which must be resolved in his favor.  The veteran's left leg 
disorder is reasonably the result of service, and service 
connection is in order.  


ORDER

New and material evidence has been submitted to reopen the 
claim for entitlement to service connection for left leg 
disorder.  Service connection for a left leg disorder to 
include a tumor is granted.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



